Citation Nr: 1307030	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD; major depressive disorder; bipolar affective disorder, not otherwise specified; and adjustment disorder anxiety. 

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.  His primary military occupational specialty was that of Air Frame Repairman.  He was stationed in the Republic of Vietnam from November 1969 to June 1971, where he was assigned to Company E, 723rd Maintenance Battalion.  His awards and decorations included the Aircraft Crewman Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO.  

In November 2012, during the course of the appeal, the Veteran had a hearing before the Veterans Law Judge whose signature appears at the end of this decision.  The hearing was held at the Board's Central Office in Washington, D.C.  

After reviewing the record, the Board finds that additional development of the record is warranted with respect to the issues of entitlement to service connection for a psychiatric disorder and obstructive sleep apnea.  The Board also notes that the issue of entitlement to service connection for a psychiatric disorder includes not only PTSD, but also major depressive disorder; bipolar affective disorder, not otherwise specified; and adjustment disorder anxiety.  Those issues are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in July 2006, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2.  Evidence associated with the record since the RO's July 2006 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The RO's July 2006 rating decision, which denied the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board reopens the claim for service connection for PTSD.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that his PTSD is the result of his experiences in the Republic of Vietnam.  Therefore, he maintains that service connection is warranted.  After reviewing the record, the Board finds that since the RO denied service connection for that disorder in July 2006, the Veteran has submitted new and material evidence in support of his claim.  Therefore, the claim is reopened, and to that extent, the appeal is granted.

In July 2006, as now, service connection connoted many factors but basically it meant that the facts, shown by evidence, established that a particular injury or disease resulting in disability had been incurred coincident with service in the Armed Forces, or if preexisting such service, had been aggravated therein. 38 U.S.C.A. § 1110.  Generally, the evidence had to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection for PTSD, in particular, required medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conformed to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence established that the veteran had engaged in combat with the enemy and the claimed stressor was related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor was consistent with the conditions or hardships of the veteran's service, the veteran's lay testimony alone could establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD existed, the sufficiency of the claimed in-service stressor was presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred was also required.  38 C.F.R. § 3.304(f).

The foregoing law and regulations notwithstanding, service connection could have been granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In July 2006, when the RO initially denied the Veteran's claim of service connection for PTSD, the evidence on file consisted of his service treatment and personnel, records reflecting the Veteran's VA treatment from February 2004 to July 2006; and the reports of VA examinations, performed in May 1972, March 1973, March 1975 and July 2006.  Such records were negative for an established diagnosis of PTSD.  They were also negative for the presence of a confirmed stressor associated with that disorder.  Accordingly, the RO found that the Veteran did not meet the criteria for service connection for PTSD and the claim was denied.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).  

In December 2008, the Veteran filed an application to reopen his claim of entitlement to service connection for PTSD.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence added to the record since the RO's July 2006 decision consists of records reflecting the Veteran's treatment by H. J., M.D. from May to November 2008; the report of a September 2011 VA psychiatric examination; records from M. M. C., FNP, PMHNP-BC reflecting the Veteran's treatment from July to November 2012; and the transcript of the Veteran's November 2012 hearing before the undersigned Veterans Law Judge.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it tends to fill the deficits which existed at the time of the prior denial.  Indeed, H. J., M.D. and M. M. C., FNP, PMHNP-BC, have diagnosed the Veteran with PTSD.  Such evidence is neither cumulative nor redundant of the evidence of record in July 2006 and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is granted.  


ORDER

The request to reopen the claim of entitlement to service connection for PTSD is granted.


REMAND

Since new and material evidence has been presented to reopen the Veteran's claim of entitlement to service connection for PTSD, the Board may proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

In his April 2005 claim of entitlement to service connection for PTSD, the Veteran reported that his stressor involved the recovery of downed aircraft and bodies.  

In January 2006, the RO sent the Veteran VA Form 21-0781 on which to report the specific details of his stressor.  The RO noted that at a minimum, it needed a two month specific date range when the stressful event occurred; the Veteran's unit of assignment at the time of the stressful event; and the geographic location where the stressful event took place.  The Veteran was informed that he had up to one year from the date of the letter to submit the information and evidence necessary to substantiate his claim, but that if the RO did not hear from him, it could make a decision on his claim in as little as 60 days.  The RO noted, however, that if it decided his claim before the expiration of the one year period, he would still have the remainder of that period to submit additional information or evidence.  

In March 2006, the RO sent the Veteran a follow-up request for the details of his claimed stressor.  

In April 2006, the individual responsible for verifying the Veteran's stressor with the United States Armed Services Center for Unit Records Research (USASCURR) (now the U. S. Army and Joint Services Records Research Center (JSRRC)), found that the Veteran had not responded to the RO's letters of January and March 2006.  Therefore, he made a formal finding that the information required to verify the stressor described by the Veteran was insufficient to send to USASCURR.  

On two occasions in May 2006, VA contacted the Veteran by telephone and learned that he had been involved in the recovery of a Huey helicopter which had been shot down in October 1970, near Phu Bai.  The Veteran stated that the aircraft's unit was unknown but was possibly from Chu Lai.  At that time, the Veteran's service personnel records show that he was assigned to Company E, 728th Maintenance Battalion.  Despite the more specific information which met the requirements cited in the RO's January and March 2006 letters, no further efforts were made to verify the Veteran's stressors.  The failure to attempt to verify the foregoing stressor could be prejudicial to the Veteran and must be remedied.  

During his November 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that he participated in the rescue and recovery of fellow service members.  He reported that on two of those missions, the helicopter in which he was riding was shot down.  He also testified that he was involved in a truck accident and sustained injuries extensive enough for him to be medically evacuated.  The details of those specific stressors have not yet been reported for verification.  However, they could well be relevant to the Veteran's claim for service connection for a psychiatric disorder.  

The Veteran also reported on VA examination in September 2011 that he had been under fire and fellow soldiers were killed in front of him and that on route one time they were ambushed an people died.  He stated that this occurred between 1969 and 1971 at Play Cu, Chu Lai, DaNang, Saigon, while he was attached to aviation attached to the 4th Infantry Division, 1st Air. Cav.  He stated that he witnessed others being killed.

Although the Veteran seeks entitlement to service connection for a psychiatric disorder, primarily claimed as PTSD, the Board notes that the evidence submitted in support of his claim shows that he has additional psychiatric diagnoses.  For example, evidence such as the report of a May 2008 psychiatric evaluation by H. J., M.D., the report of the September 2011 VA examination, and the treatment records from M. M. C., FNP, PMHNP-BC, shows that the Veteran also has psychiatric diagnoses of bipolar disorder, not otherwise specified; major depressive disorder; and adjustment disorder anxiety.  In addition, the VA examiner suggested that the Veteran's depression was linked to an inservice stressor.  However, he did not provide any rationale for that opinion.  

The United States Court of Appeals for Veterans Claims (Court) has held that although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the current appeal as entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD; bipolar disorder, not otherwise specified; major depressive disorder; and adjustment disorder anxiety.  All such disorders must be considered by the RO/AMC in any future decision.  

Finally, the Board notes that the Veteran seeks entitlement to service connection for obstructive sleep apnea.  In March 2009, he stated that such disorder was the result of his PTSD.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2012).  In this case, however, it would be premature to consider the Veteran's claim of secondary service connection, as a final determination has not been issued as to whether the Veteran is entitled to service connection for PTSD.  Accordingly, the issue of entitlement to service connection for obstructive sleep apnea will be held in abeyance, pending the completion of the development with respect to the issue of entitlement to service connection for a psychiatric disorder.

On remand, efforts should also be undertaken to ensure that the Veteran's complete VA treatment records have been obtained.

In light of the foregoing discussion, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The following actions are to be performed:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Durham VA treatment facility, dated since 1996.

2.  The Veteran must complete a questionnaire regarding the stressful incidents in service when he was shot down on two occasions while riding in helicopters; when he was under fire and fellow soldiers were killed in front of him; and when he was on route, was ambushed, and people died.  He must also complete a questionnaire for the truck accident in which he was injured and required subsequent medical evacuation.

3.  The JSRRC coordinator must evaluate the Veteran's stressor reported to VA in May 2009:  that is, whether the Veteran had been involved in the recovery of a Huey helicopter which had been shot down in October 1970, near Phu Bai.  In so doing, the JSRRC coordinator must make a determination as to whether or not the Veteran has supplied sufficient information to warrant submission to the JSRRC for verification of the stressor.  

The JSRRC coordinator must also evaluate the incidents reported in part 2 and determine whether or not the Veteran has supplied sufficient information to warrant submission to the JSRRC for verification of the claimed stressors.  

If sufficient information has not been submitted with respect to any of the claimed stressors, the areas requiring additional information must be noted.  The RO/AMC must request that the Veteran supply the information necessary to enable it to verify that the claimed stressor actually occurred.

4.  When the above actions have been completed, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  The claims file and a complete copy of this must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include PTSD; major depressive disorder; bipolar affective disorder, not otherwise specified; and adjustment disorder anxiety

The examiner must specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder had its clinical onset during the Veteran's active service or is related to an in-service disease, event, or injury.

Additionally, if a diagnosis of PTSD is made, the examiner should specify whether: (1) each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD based on a fear of hostile military or terrorist activity during service; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of his in-service stressors sufficient to produce PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After completing the foregoing and any additional development deemed necessary, review the claims file to ensure compliance with these remand directives.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directive of this remand, and if not, implement corrective procedures.  

6.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.
 
The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


